Citation Nr: 1502804	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-30 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an increased rating for hearing loss, right ear.

2.  Entitlement to service connection for residuals of a cold injury, left foot.

3.  Entitlement to service connection for residuals of a cold injury, right foot.

4.  Entitlement to service connection for psychiatric disorders, to include depression and anxiety disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to May 1995

These matters come before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  First, in April 2009, the RO denied the Veteran's claims for service connection for hypertension, sleep apnea, and depression and anxiety, and deferred the Veteran's claims for service connection for residuals of cold injuries to both the left and right foot.  In July 2009, the RO denied service connection for residuals of cold injury, both left and right foot.  In June 2012, the RO denied the Veteran's claim for an increased rating for hearing loss, right ear.

The Veteran requested a hearing before the Board.  A video teleconference hearing was held before the undersigned Veterans Law Judge in November 2013.  The record was held open for 30 days so that the veteran could submit additional evidence.  A transcript of that hearing has been associated with the claims file.

The Board has reviewed the Veteran's claims file including the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of all the available evidence.  A review of these paperless files systems reveals the transcript of the November 2013 hearing before the undersigned.  The remaining documents in these paperless systems consist of various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for residuals of cold injuries to the left foot and right foot; service connection for hypertension; service connection for psychiatric disorder, to include depression and anxiety disorder; and service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

During the November 2013 hearing, and prior to the promulgation of a decision, the Veteran requested the withdrawal of the issue of entitlement to an increased rating for hearing loss, right ear.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to an increased rating for hearing loss, right ear, have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

During the November 2013 hearing, the Veteran withdrew his appeal as to the issue of entitlement to an increased rating for hearing loss, right ear.  (See page 47 of the hearing transcript.)  As the Veteran has withdrawn his appeal on that issue, there remain no allegations of errors of facts or law for consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue of entitlement to an increased rating for hearing loss, right ear, and the claims is dismissed without prejudice.

Because there is no error of law or fact over which the Board has jurisdiction, no discussion of VA's duty to notify or assist the Veteran is required.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2014).


ORDER

The appeal as to entitlement to an increased rating for hearing loss, right ear is dismissed.


REMAND

Inasmuch as the Board regrets the additional delay, a remand is required before the Veteran's remaining claims can be properly adjudicated.

During the November 2013 hearing, the indicated that he has received psychiatric treatment from Dr. G.T. at the VA Medical Center (VAMC) in Houston, Texas for about two years.  A review of the case file shows multiple VA examinations from June 2009 onward, but it does not contain any treatment records from the Houston VAMC.  On remand, any VA treatment records relevant to the Veteran's claims not already associated with the claims file must be obtained and associated with the Veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to an including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered).


In addition, during the hearing, the Veteran testified that he received treatment for residuals of cold injuries to the left and right foot; hypertension; and sleep apnea from a private physician, Dr. D.A, from June 1995.  For example, the Veteran referenced a sleep study, requested by Dr. D.A. in 1995, that led to a diagnosis of sleep apnea.  Despite the undersigned holding the record open for 30 days for the Veteran to obtain copies of the private treatment records, they have not been associated with the claims file.  The only record from Dr. D.A. is a letter, dated from April 2012, which indicated that the Veteran has suffered from residual neuropathy since 1992 and hypertension since 1995.  In a deferred rating decision, the RO requested all medical records from Dr. D.A. from 1992 to the present be obtained prior to a decision.  A letter, dated April 2012, was sent to the Veteran requesting him to complete and return the appropriate authorization and consent forms.  It does not appear that the Veteran signed and returned the form.  To date, the contemporaneous treatment records from Dr. D.A. have not been associated with the claims file.  

VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA also has adopted a regulation requiring that when it becomes aware of private treatment records, it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA can request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  The Board notes that the Veteran has been given two opportunities to submit Dr. D.A's records.  However, in light of the development noted above, and given that the records of Dr. D.A.'s appear to be pertinent to the issues on appeal, the RO should again contact the Veteran to obtain the appropriate authorization so that these records can be obtained.

Finally, during his November 2013 hearing, the Veteran testified that, while he did not seek professional psychiatric help upon leaving service, he did seek counsel and guidance from his pastor, Dr. J.A.  The Veteran indicated that a statement from Dr. J.A. was in the claims file; however, after careful inspection, no such statement appears to be in the Veteran's claims file.  The Veteran should be given the opportunity to resubmit the statement, as well as any other lay statements or private medical evidence relevant to the Veteran's claims, so that it can be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any relevant VA treatment records that have not yet been associated with the claims file.  At his November 2013, the Veteran indicated that he receives ongoing treatment from the VAMC in Houston, Texas.

2.  The RO should contact the Veteran and request him to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who had treated him for any psychiatric disorder; residuals of cold injuries to the left foot and right foot; hypertension; and sleep apnea.  After the Veteran has signed the appropriate released, those records should be obtained and associated with the claims folder.  The Veteran should specifically be asked to provide an appropriate release for the Dr. D.A. referenced during the hearing.  If the Appeals Management Center (AMC)/RO cannot obtain the records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The AOJ should contact the appropriate federal custodian and request a full copy of the Veteran's service personnel records, to include the 201 file. If, after all due diligence, it is determined that any of the records are unavailable, due to fire or other reason, or further efforts to obtain them would be futile, the Veteran and his representative should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2014).

4.  The Veteran should be given the opportunity to submit any information that is not evidenced by the current record, such as lay statements relevant to his claims, including the statement from Dr. J.A., the Veteran's pastor, referenced during the November 2013 hearing.

5.  Thereafter, and after any further development deemed necessary by the above actions, the issues remaining on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


